L-_,) ORIGINAL                                      08/23/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 22-0435



                                        DA 22-0435


 STATE OF MONTANA,                                                             AUG 2 3 2022
                                                                             Bowen Ur eenwoocI
                                                                           Clerk of Supreme Court
              Plaintiff and Appellee,                                         State of Montana

       v.
                                                                       ORDER
 JAY PAGELER,

              Defendant and Appellant.



       Jay Pageler has filed a Petition for an Out-of-Time Appeal from his April 2021
judgment and sentence.
       On April 13, 2021, the Eighteenth Judicial District Court, Gallatin County,
sentenced Pageler to the Department of Corrections for a fifteen-year, suspended term, for
felony robbery. Pageler also received a concurrent, suspended term of twelve months in
jail for misdemeanor fleeing or eluding a peace officer. The District Court awarded Pageler
223 days of credit for time served, and the court designated him a violent offender. Pageler
is not incarcerated, and is serving his probationary term in Idaho.
       Pageler states only that he has obtained two new mental health evaluations,
diagnosing him with autism and severe post-traumatic stress disorder (PTSD), but offers
no connection of this to, or other explanation for, the failure to file a notice of appeal.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[.]" "Extraordinary circumstances do not include mere mistake,
inadvertence, or excusable neglect." M. R. App. P. 4(6).
       We conclude Pageler has not demonstrated extraordinary circumstances, amounting
to a gross miscarriage of justice, that would entitle him to an out-of-time appeal under the
Rules of Appellate Procedure. Accordingly,
       IT IS ORDERED that Pageler's Petition for an Out-of-Time Appeal is DENIED and
DISMISSED.
       The Clerk is directed to provide a copy of this Order to Bjorn E. Boyer, Gallatin
County Deputy Attorney: to Austin Knudsen. Attorney General, along with a copy of
Pageler's Petition; and to Jav Pageler personally.
       DATED this        —day of August, 2022.




                                                              Justices